Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-17-2008

USA v. Tomko
Precedential or Non-Precedential: Precedential

Docket No. 05-4997




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Tomko" (2008). 2008 Decisions. Paper 1649.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1649


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 05-4997


                          UNITED STATES OF AMERICA,

                                                Appellant

                                           v.

                                 WILLIAM TOMKO


                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                                (D.C. No. 04-cr-00108)
                     District Judge: Honorable Gary L. Lancaster


               Present: SMITH, FISHER and COWEN, Circuit Judges.


                     SUR PETITION FOR PANEL REHEARING



       The petition for panel rehearing filed by Appellee having been submitted to the
judges who participated in the decision of this court, it is hereby ORDERED that the
petition for panel rehearing is GRANTED. The opinion filed August 20, 2007, is hereby
VACATED, and a subsequent opinion will be issued.

                                        BY THE COURT:

                                        /s/ D. Michael Fisher
                                        Circuit Judge
Dated: January 17, 2008
clc\cc: Alan Hechtkopf, Esq.                          S. Robert Lyons, Esq.
        Cynthia R. Eddy, Esq.                         J. Alan Johnson, Esq.